DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi [US 20200198586] in view of Urano [US 20180181128].
As to claim 1. Doi discloses A vehicle control system installed on a vehicle, the vehicle including a windshield wiper switch for manually operating a wiping mode of a windshield wiper installed on a body, [fig. 1], the wiper switch including a wiper-on position for driving the windshield wiper and a wiper-off position for stopping the windshield wiper, [0043], the system comprising: 
a first controller, main ECU 92, [fig. 1] configured to execute operation of the vehicle; and 
a second controller, wiper motor control circuit 22, [fig. 1], configured to control the wiping mode of the windshield wiper based on a request from the first controller or operation information of the wiper switch, [0043], 
wherein the first controller is configured to transmit, [0043] output command to the circuit 22 from the main ECU, an auto-wiper request to the second controller for executing an auto-wiper process for automatically switching the wiping mode of the windshield wiper according to an external environment, [0043-0045] when rain is detected using the rain sensor 98, 
wherein the second controller is configured to execute the auto-wiper process when the auto-wiper request is received from the first controller, [0043-0045] command received from the main ECU.
Doi fails to disclose that the main ECU is configured to execute an automated driving of the vehicle; the transmission is during execution of the automated driving; wherein the auto-wiper process is executed in a state where the wiper switch is operated to the wiper-off position.
Urano teaches an automated driving system operates the wiper when an autonomous driving is started; wherein the controller changes operation of the wiper even when the wiper operation is in OFF state, [0225].


As to claim 3. Doi discloses The vehicle control system according to claim 1, wherein the wiper switch further includes an intermittent position for intermittently driving the windshield wiper, [0043], wherein the second controller is configured to execute the auto-wiper process when the auto-wiper request is received from the first controller in a state where the wiper switch is operated to the intermittent position, [0043].

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Urano as applied to claim 1 above, further in view of Kameyama [US 20050278093].
As to claim 2. The combination of Doi and Urano fails to disclose The vehicle control system according to claim 1, but Kameyama teaches, 
wherein the first controller is configured to transmit, during execution of the automated driving, a specific operation rejection request for executing a specific operation rejection process for rejecting a control of the windshield wiper based on a specific operation to the second controller, [fig. 1, 0073], 
wherein the specific operation includes an operation of the wiper switch to the wiper-off position, [0073], 
wherein the second controller is configured to execute the specific operation rejection process when the specific operation rejection request is received from the first controller, [0073, [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Doi and Urano with that of Kameyama so that the system can confirm and modify the autonomous decisions using the driver input.

As to claim 4. The combination of Doi and Urano fails to disclose The vehicle control system according to claim 3, but Kameyama teaches,
wherein the first controller is configured to transmit, during execution of the automated driving, a specific operation rejection request for executing a specific operation rejection process for rejecting a control of the windshield wiper based on a specific operation to the second controller, [fig. 1, 0073], 
wherein the specific operation includes an operation of the wiper switch to the intermittent position or the wiper-off position, [0073], 
wherein the second controller is configured to execute the specific operation rejection process when the specific operation rejection request is received from the first controller, [0073, [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Doi and Urano with that of Kameyama so that the system can confirm and modify the autonomous decisions using the driver input.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688